Title: To James Madison from Jacob Wagner, 1 September 1804
From: Wagner, Jacob
To: Madison, James


Dear Sir
Department of State 1 Septr. 1804.
It gives me much pleasure to have the enclosed letter from Mr. Monroe to communicate to you, as it removes the unfavourable impression of the disposition of the British government produced by his former one. Genl. Armstrong has received your letter accompanying his new powers.
The enclosed letter from Mr. Merry will perhaps be as unexpected to you as it was to me, and that you may have the whole subject before you, I have enclosed copies of the circulars by which I requested the two passports from him, of another letter enclosing proof respecting three seamen detained on board the Cambrian and Leander, and the letters from the Spanish and French Ministers enclosing their passports for the Ship William and Mary. I have added the copy of a letter I thought it necessary to write to Mr. Merry today. It certainly must be very painful to see Mr. Merry’s official consequence introduced into matters of such small moment in order to defeat measures which are merely of course or to dress up his compliance with what he would scarcely have refused to a private application, into an act of liberality and condescention. Passports have been granted by him on the request of private gentlemen, for example to Baron Humboldt & Associate on the application of Dr. Thornton; and the documents respecting impressed seamen being authenticated under seal always speak for themselves, the letter enclosing them generally being no more than an empty form. The letter in which a passport was asked for Genl. Armstrong shewed on the face of it, that there was not time to procure your signature to the request; and that respecting the William and Mary was equally urgent, though it did not appear expressed in the application. So much was the transmission of the documents respecting the seamen considered a matter of course, and, like the request for the passports, authorized by practice, that it was almost a chance, that the letter was not written and signed by Mr. Brent. In the absence of the Secretary of State, I have often applied by letter for impressed seamen, and I remember to have made a personal application to Mr. Liston, when the Secretary of State was at the Seat of government. Had Mr. Merry been here I should in all probability have made these requests verbally, when he would not have questioned my authority, more than he has heretofore, either in making communications to me on your behalf or in receiving them from me in like manner. As you were both absent I did by writing what I should otherwise perhaps have transacted personally. How the dignity of the Minister’s character can be more injuriously affected in the one case than the other, I cannot comprehend. But the most uncandid part of the business is his affecting to ask whether I am authorized by you to correspond with the Ministers of Foreign nations accredited &c. as if to ask for matters of course to facilitate business during your absence, were to correspond in the sense of his question. It results from what I have written to him that he will not be again disturbed by my applications unless you should see fit to place them on a different footing.
Dr. Thornton requests me to tender you his best respects. With the greatest respect & attachment Your obed. servt.
Jacob Wagner
